MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s denial of petitioners’ applications for cancellation of removal.
We have reviewed the response to the court’s order to show cause, and we conclude that petitioners Aurelio Soto-Diaz and Graciela Soto-Chaidez have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction as to the above petitioners is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
A review of the administrative record demonstrates that the minor petitioner does not have a qualifying relative for purposes of cancellation of removal. The BIA correctly concluded that the minor petitioner was ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(D); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). Accordingly, we deny this petition for review as to the minor petitioner because the questions raised are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.